internal_revenue_service number release date index number ----------------------- ------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number -------------------- refer reply to cc psi b01 plr-149762-09 date date legend x --------------------------------------------------------------------------------------------------------------- ---------------------------- state ------------- date1 ---------------------- date2 ---------------------- date3 ---------------------- date4 --------------------------- date5 ------------------ a --------------- b ------------- year ------- year ------- year3 ------- year4 ------- year5 ------- plr-149762-09 dear -------------- this responds to a letter dated ----------------------- and subsequent correspondence submitted on behalf of x by x's authorized representative requesting inadvertent invalid election relief and inadvertent termination relief under sec_1362 of the internal_revenue_code facts according to the information submitted x was incorporated under the laws of state on date1 x elected to be treated as an s_corporation for federal tax purposes effective date2 at that time x had two classes of stock outstanding which conferred disparate preemptive rights the preemptive rights were never exercised or exercisable and on date4 x amended its articles of incorporation to eliminate the preemptive rights also at the time of the s election x had c_corporation accumulated_earnings_and_profits ce p of dollar_figurea for each of the consecutive years of year1 year2 and year3 x had passive_investment_income in excess of percent of its yearly gross_receipts as a result x’s s election would have terminated on date3 if it had been valid in the course of preparation for x’s year4 tax_return x became aware that its s election had terminated on date3 to correct the error x made an election under sec_1_1368-1 of the income_tax regulations to treat all year4 distributions as dividends_paid from x’s accumulated ce p x represents that in year5 x distributed as dividends the remainder of its accumulated ce p x represents that the circumstances resulting in the potential invalidity of its s election as well as the termination on date3 were inadvertent and that since date2 x and its shareholders have filed returns consistent with x’s status as an s_corporation other than with respect to its passive_investment_income and the tax under sec_1375 x and its shareholders agree to make adjustments consistent with the treatment of x as an s_corporation as might be required by the secretary rulings requested to the extent that x's s_corporation_election on date2 was ineffective x requests a ruling under sec_1362 that x will be treated as being an s_corporation beginning on date2 and thereafter plr-149762-09 x requests a ruling that the termination of its s election on date3 will be treated as an inadvertent termination under sec_1362 law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation which does not a have more than shareholders b have as a shareholder a person other than an estate and a_trust described in subsection c or an organization described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of such years more than percent of which are passive_investment_income sec_1362 provides that any termination under sec_1362 shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to in sec_1362 sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which it was made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the event resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the plr-149762-09 corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1368 provides rules for determining the source of distributions made by an s_corporation having accumulated_earnings_and_profits with respect to its stock sec_1368 and sec_1_1368-1 provide that an s_corporation may with the consent of all its affected_shareholders elect to distribute earnings_and_profits first sec_1_1368-1 provides that an s_corporation may elect to distribute all or part of its accumulated_earnings_and_profits through a deemed_dividend if an s_corporation makes the election provided in sec_1_1368-1 the s_corporation will be considered to have made the election under sec_1368 and sec_1_1368-1 to distribute earnings_and_profits first sec_1375 imposes a tax on the income of an s_corporation that has accumulated_earnings_and_profits at the close of a taxable_year and that has gross_receipts more than percent of which are passive_income within the meaning of sec_1362 conclusion based solely on the information submitted and the representations made we conclude that to the extend the shares of x subject_to the preemptive right constitute a second class of stock any invalidity of x’s s election as a result of the preemptive right constitutes an inadvertent invalidity within the meaning of sec_1362 furthermore we conclude that x’s s_corporation_election if valid would have terminated on date3 under sec_1362 because x had earnings_and_profits at the close of each of three taxable years and had gross_receipts for each of those taxable years more than percent of which were passive_investment_income we also conclude that this termination of x’s s election on date3 was an inadvertent termination within the meaning of sec_1362 therefore we conclude that x will be treated as an s_corporation from date2 and thereafter including on and after date3 provided that x's s_corporation_election was otherwise valid and was not otherwise terminated under sec_1362 this letter_ruling is subject_to the following condition as an adjustment under sec_1362 a payment of dollar_figureb and a copy of this letter must be sent to the following address internal_revenue_service cincinnati service_center west rivercenter blvd covington ky stop terri lackey manual deposit this payment must be sent no later than date5 if this condition is not met then this ruling is null and void furthermore if this condition plr-149762-09 is not met x must send notification that its s election has terminated to the service_center with which x’s s election was filed except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed regarding x's eligibility to be an s_corporation or the validity of its s_corporation_election further no opinion is expressed as to whether x's income was passive_investment_income under sec_1362 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x sincerely s david r haglund chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
